Title: To George Washington from the Continental Congress Committee on Reducingthe Army, 11 January 1780
From: Continental Congress Committee on Reducing the Army
To: Washington, George


          
            sir
            Philadelphia 11th Jany 1780
          
          We beg Leave to inclose to your Excellency sundry Propositions referred by Congress to our Consideration, & to request

your opinion thereon, being with Respect sir your most obedt & very humble servants
          
            E. GerryRobt R. LivingstonJno. Mathews
          
        